   Case: 1:21-cv-01592 Document #: 34-1 Filed: 05/19/21 Page 1 of 1 PageID #:127




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

JOSE JUAN ROMERO,                                    )
                                                     )
               Plaintiff,                            )       21-cv-01592
                                                     )
       vs.                                           )       Judge Sara L. Ellis
                                                     )
STATE OF ILLINOIS, et al.                            )
                                                     )
            Defendants.                              )
_________________________________________

                                     NOTICE OF FILING

        YOU ARE HEREBY NOTIFIED that on May 19, 2021, I caused to be filed with the Clerk
of the United States District Court, Northern District of Illinois, Eastern Division the following:
Joint Initial Status Report on the Progress of Discovery.
                                                     KIMBERLY M. FOXX
                                                     State’s Attorney of Cook County

                                              By:     /s/ David A. Adelman
                                                     David A. Adelman
                                                     Assistant State’s Attorney
                                                     500 Richard J. Daley Center
                                                     Chicago, Illinois 60602
                                                     (312) 603-3151
                                                     David.Adelman@cookcountyil.gov


                                    CERTIFICATE OF SERVICE

        I, David A. Adelman, Assistant State’s Attorney, hereby certify that on May 19, 2021, I
filed the above notice and the aforementioned pleading and that all counsel of record were served
via Electronic Case Filing (ECF).

                                                     /s/ David A. Adelman
                                                     David A. Adelman
                                                     Assistant State’s Attorney
